Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00668-CV

                          IN THE INTEREST OF J.N.G. and C.Y.G.

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01667
                 Honorable Charles E. Montemayor, Associate Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, the trial court’s Order of Termination
Nunc Pro Tunc is AFFIRMED. No costs of appeal are assessed against appellant.

       SIGNED March 28, 2018.


                                                _____________________________
                                                Karen Angelini, Justice